UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1330


CHRISTOPHER EARL PEEK,

                    Plaintiff - Appellant,

             v.

SUNTRUST BANK MORTGAGE, INC., In subsidiaries, affiliates, and Assigns,
BWW Law Group, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-01415-LMB-IDD)


Submitted: July 20, 2017                                          Decided: July 24, 2017


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Earl Peek, Appellant Pro Se. Maurice Francis Mullins, Jr., Elizabeth Scott
Turner, SPOTTS FAIN, PC, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Earl Peek appeals the district court’s order granting defendant’s

motion to dismiss and denying as moot Peek’s motion to consolidate or remove the

foreclosure action from D.C. superior court. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Peek

v. SunTrust Bank Mortg., Inc., No. 1:16-cv-01415-LMB-IDD (E.D. Va. Feb. 15, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            2